MICKLE, Judge.
We are asked to review a nonfinal administrative order compelling discovery. Via their responsive brief, the Florida Optometrie Association brings to our attention the fact that, per Lens Express’ motion below, the order from which the instant appeal is taken was modified by the hearing officer after the petition for review had been filed with this court. No appeal has been taken from the modified order. We are therefore without jurisdiction to review either the original or the modified order.
PETITION DISMISSED.
BOOTH and WOLF, JJ., concur.